Case 2:19-cv-01366-JAK-GJS Document 52 Filed 03/20/19 Page 1 of 3 Page ID #:277



   1   Charles S. Barquist (CA Bar #133785)
        cbarquist@mabr.com
   2   MASCHOFF BRENNAN LAYCOCK
         GILMORE ISRAELSEN & WRIGHT, PLLC
   3   300th S. Grand Ave.
       14 Floor
   4   Los Angeles, CA 90071
       Telephone: (949) 202-1900
   5   Facsimile: (949) 453-1104
   6   Attorneys for Plaintiffs
   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                    WESTERN DIVISION
  11   KONINKLIJKE PHILIPS N.V. AND                  Case No. 2:19-cv-01366-JAK-GJS
       PHILIPS NORTH AMERICA LLC,
  12                                                 UNOPPOSED MOTION TO
                          Plaintiffs,                EXTEND TIME TO RESPOND
  13                                                 TO INITIAL COMPLAINT BY 30
             v.                                      DAYS
  14
       TONGFANG GLOBAL INC.,                         Complaint Served: February 27,
  15   TONGFANG GLOBAL LTD.,                         2019
       WESTINGHOUSE ELECTRONICS
  16   LLC, WESTINGHOUSE                             Current Response Date: March
       ELECTRONICS LTD., TSINGHUA                    20, 2019
  17   TONGFANG CO., LTD., SHENYANG
       TONGFANG MULTIMEDIA                           New Response Date: April 19, 2019
  18   TECHNOLOGY CO., LTD., SEIKI
       CORP., AND SEIKI DIGITAL, INC.,
  19
                          Defendants.
  20

  21         Plaintiffs Koninklijke Philips N.V. and Philips North America LLC hereby
  22   move for an order extending the time for Defendants Seiki Corp., and Seiki Digital,
  23   Inc., to answer or otherwise respond to the Complaint in the above-captioned case
  24   by 30 days from March 20, 2019, up to and including April 19, 2019. Good cause
  25   exists for this extension because Seiki Corp., and Seiki Digital, Inc., have advised
  26   plaintiffs’ counsel that they are in the process of retaining outside counsel and have
  27   requested time to evaluate the claims in the case and their possible options in
  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT           1                        Case No. 2:19-CV-01366
       BY 30 DAYS
Case 2:19-cv-01366-JAK-GJS Document 52 Filed 03/20/19 Page 2 of 3 Page ID #:278



   1   answering or otherwise responding. The parties have not requested a prior
   2   extension for Seiki Corp., and Seiki Digital, Inc., to answer or otherwise respond to
   3   the Complaint.
   4
             Dated: March 20, 2019               By: /s/ Charles S. Barquist
   5                                             _____________________________
                                                 MASCHOFF BRENNAN LAYCOCK
   6                                             GILMORE ISRAELSEN & WRIGHT,
                                                 PLLC
   7                                             Charles Barquist
                                                 300th S. Grand Ave.
   8                                             14 Floor
                                                 Los Angeles, CA 90071
   9                                             Telephone: (949) 202-1900
                                                 Facsimile: (949) 453-1104
  10                                             cbarquist@mabr.com
  11
                                                 Frank A. DeCosta, III (pro hac vice)
  12                                             frank.decosta@finnegan.com
                                                 Aliza George Carrano (pro hac vice)
  13                                             aliza.carrano@finnegan.com
                                                 Justin N. Mullen (pro hac vice)
  14                                             justin.mullen@finnegan.com
                                                 FINNEGAN, HENDERSON,
  15                                             FARABOW,
                                                 GARRETT & DUNNER, LLP
  16                                             901 New York Avenue NW
                                                 Washington, DC 20001
  17                                             Telephone: (202) 408-4000
                                                 Facsimile: (202) 408-4400
  18
                                                 Alexander M. Boyer (pro hac vice)
  19                                             alexander.boyer@finnegan.com
                                                 FINNEGAN, HENDERSON,
  20                                             FARABOW,
                                                 GARRETT & DUNNER, LLP
  21                                             Two Freedom Square
                                                 11955 Freedom Drive
  22                                             Reston, VA 20190
                                                 Telephone: (571) 203-2700
  23                                             Facsimile: (202) 408-4400
  24                                             Attorneys for Plaintiffs Koninklijke
                                                 Philips N.V. and Philips North America
  25                                             LLC
  26

  27

  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT           2                        Case No. 2:19-CV-01366
       BY 30 DAYS
Case 2:19-cv-01366-JAK-GJS Document 52 Filed 03/20/19 Page 3 of 3 Page ID #:279



   1                                    CERTIFICATE OF SERVICE

   2          The undersigned certifies that the foregoing document was filed electronically in

   3   compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have

   4   consented to electronic service on the date of filing.

   5

   6   DATED: March 20, 2019                         By:        /s/ Charles S. Barquist    __________
                                                                Charles Barquist
   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28   UNOPPOSED MOTION TO EXTEND TIME
       TO RESPOND TO INITIAL COMPLAINT                   3                                Case No. 2:19-CV-01366
       BY 30 DAYS
